Case 2:19-cv-02086-PKH Document 20            Filed 08/28/20 Page 1 of 1 PageID #: 576




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

KAREN M. MAURO-MACKEY                                                          PLAINTIFF

v.                                No. 2:16-CV-02086

ANDREW SAUL, Commissioner,
Social Security Administration                                               DEFENDANT

                                      JUDGMENT

      Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

      IT IS SO ADJUDGED this 28th day of August, 2020.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
